Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION


  FIRSTBANK,
                                                       CASE NO.

                  Plaintiff,

  v.

  RESMAC, INC.

              Defendant.
  ____________________________________/


                                            COMPLAINT

           Plaintiff FirstBank files this complaint against defendant ResMac, Inc., and in support

  states as follows:

                                    NATURE OF THE ACTION

           1.     FirstBank brings this breach of contract action against ResMac, Inc. to recover in

  excess of $1,000,000.00 in damages, as well as interest, fees, costs, and any further actual or

  consequential damages caused by ResMac's breach of a loan purchase agreement after, among

  other breaches, ResMac refused to repurchase three residential mortgage loans it sold to

  FirstBank, and after ResMac refused to make other payments to FirstBank due under the loan

  purchase agreement.

                               JURISDICTION, PARTIES, AND VENUE

           2.     This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332 because the amount in controversy exceeds $75,000.00, exclusive of interest and costs, and

  FirstBank and ResMac are citizens of different states.




  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 2 of 14




           3.    Plaintiff FirstBank is a Tennessee state chartered bank with its main office and

  principal place of business in Nashville, Davidson County, Tennessee.        FirstBank is not a

  corporation registered in Florida.

           4.    Defendant ResMac, Inc. is a Florida corporation with its principal place of

  business in Delray Beach, Palm Beach County, Florida.

           5.    Venue is proper in the Southern District of Florida under 28 U.S.C. § 1391(b)(2)

  because a substantial part of the events and omissions giving rise to the claims occurred in this

  district in Palm Beach County, Florida.

           6.    All conditions precedent to the maintenance of this action have been met, waived,

  or have occurred.

                                       GENERAL ALLEGATIONS

                                   The Loan Purchase Agreement

           7.    ResMac is a national residential mortgage lender engaged in the business of,

  among other things, originating and selling residential mortgage loans.

           8.    FirstBank and ResMac entered into Loan Purchase Agreement (the Agreement)

  on August 9, 2016 setting forth terms and conditions under which ResMac agreed to sell to

  FirstBank, and FirstBank agreed to purchase from ResMac, residential mortgage loans. A copy

  of the Agreement is attached as EXHIBIT A.

           9.    Paragraph 1 of the Agreement expressly incorporates by reference FirstBank's

  Correspondent Seller's Guide (Seller's Guide). A copy of the Seller's Guide is attached as

  EXHIBIT B.




                                                  2
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 3 of 14




           10.    Pursuant to paragraph 7 of the Agreement, ResMac agreed to make "all

  representations, warranties, and covenants to FirstBank set forth in the Seller's Guide, as

  amended from time to time."

           11.    Pursuant to the Seller's Guide and Agreement, ResMac agreed, among other

  things, that for each loan it "originated under either the Fannie Mae or Freddie Mac conventional

  mortgage programs, all Warranties, Representations and obligations required under the Agencies'

  respective selling programs are hereby referenced, made a part of, and incorporated in their

  entirety into this Seller Guide."

           12.    Pursuant to the Seller's Guide and Agreement, ResMac agreed, among other

  things, that for "[e]ach FHA [Federal Housing Administration] or VA [Veterans Administration]

  Loan sold to FirstBank meets all requirements and guidelines in effect for such Loan as

  prescribed by FHA or VA, as applicable, and FirstBank, at the time of FirstBank’s purchase."

           13.    Pursuant to the Seller's Guide and Agreement, ResMac promised FirstBank,

  among other things, that for each loan sold, ResMac had "not engaged in any act or omission,

  and [ResMac] has no knowledge of any act or omission by or on the Mortgagor's behalf or any

  other person's or coverage or validity, the benefit of the endorsement provided for in, or the

  validity or binding effect of either."

           14.    Pursuant to the Seller's Guide and Agreement, ResMac promised FirstBank,

  among other things, that for each loan sold, "[n]either the Mortgagor nor any other person or

  entity involved in the Loan transaction or in its underwriting or documentation (including,

  without limitation, any appraiser, seller, third-party originator, credit reporting agency, or other

  provider of underwriting information) has made any false representation and/or has failed to

  provide information that is true, complete and accurate in connection with such transaction



                                                   3
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 4 of 14




  whether or not [ResMac] was a party to or had knowledge of such misrepresentation or incorrect

  information, and no error, omission, misrepresentation, negligence, fraud or similar occurrence

  with respect to the Loan has taken place on the part of the [ResMac] or any other party involved

  in the Loan's origination or in the application of any insurance in relation to such Loan."

           15.   Pursuant to the Agreement and Seller's Guide, ResMac agreed, among other

  things, that its representations, warranties, and covenants to FirstBank as set forth in the Seller's

  Guide survived the sale of a loan to FirstBank.

           16.   Pursuant to the Agreement and Seller's Guide, ResMac agreed, among other

  things, to repurchase any loan it sold to FirstBank in the event the loan caused ResMac to breach

  its representations, warranties, or covenants to FirstBank.

           17.   Pursuant to the Agreement and Seller's Guide, ResMac agreed, among other

  things, to repurchase any loan it sold to FirstBank when the loan's certificate of mortgage

  insurance was not duly issued by FHA, VA, or a mortgage insurance company or guarantor

  (collectively Mortgage Insurer) acceptable to FirstBank.

           18.   Pursuant to the Agreement and Seller's Guide, ResMac agreed, among other

  things, to repurchase any loan it sold to FirstBank when a Mortgage Insurer cancels coverage on

  the loan due to fraud, misrepresentation or omission of a material fact or for any other reason

  related to the eligibility of the loan for mortgage insurance or guaranty.

           19.   Pursuant to the Agreement and Seller's Guide, ResMac agreed, among other

  things, to repurchase any loan it sold to FirstBank when a borrower or any other party to the loan

  transaction made any false representation in conjunction with such transaction, whether or not

  ResMac was a party to or had knowledge of such false representation.




                                                    4
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 5 of 14




           20.    The Agreement and Seller's Guide gives FirstBank the sole discretion to

  determine whether a loan requires repurchase under the terms of the Agreement and Seller's

  Guide.

           21.    ResMac has breached the Agreement and Seller's Guide and has caused damage

  to FirstBank.

           22.    ResMac's breaches of the Agreement and Seller's Guide has resulted in total

  amounts due to FirstBank in excess of $1,000,000.00, excluding interest and other amount

  ResMac owes FirstBank.

           23.    Under the Agreement and Seller's Guide, FirstBank is under no obligation to

  provide ResMac with a notice of or an opportunity to cure any occurrence of any breach of the

  representations, warranties or covenants, or of the occurrence or existence of any other default

  under the Agreement and Seller's guide.

           24.    FirstBank has hired the undersigned law firm and agreed to pay its reasonable

  attorney’s fees and costs.

           25.    Pursuant to the Agreement and Seller's Guide, ResMac is obligated to pay

  FirstBank's attorneys' fees it incurs in enforcing the Agreement and Seller's Guide.

                                        The Defective Loans

           26.    Identified below, ResMac sold FirstBank at least three loans (collectively, the

  Defective Loans) that: (a) were underwritten and originated based upon materially inaccurate

  information or upon material misrepresentations made by the borrower; and/or (b) for which

  Mortgage Insurers either refused to issue a policy or rescinded coverage.




                                                  5
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 6 of 14




           27.   Despite no obligation to provide notice, FirstBank sent notice to ResMac of these

  defects and demanded ResMac repurchase the Defective Loans. A copy of FirstBank's notice is

  attached as EXHIBIT C.

           28.   ResMac refused to repurchase the Defective Loans as required by the Agreement

  and Seller's Guide.

                                         The Sampson Loan

           29.   On or about April 17, 2017, ResMac originated a FHA residential mortgage loan

  for $225,834.00, originating loan number ending in 7736, given to James Sampson (the

  Sampson Loan).

           30.   ResMac sold the Sampson Loan to FirstBank on May 2, 2017.

           31.   The Sampson Loan failed to meet FHA guidelines because Mr. Sampson was

  previously denied an FHA loan and ResMac failed to provide sufficient evidence demonstrating

  the conditions causing his prior rejection no longer applied.

           32.   ResMac's failure resulted in FHA refusing to issue mortgage insurance for the

  Sampson Loan.

           33.   Mr. Sampson defaulted on the Sampson Loan by failing to make his monthly

  mortgage payments.

                                         The Williams Loan

           34.   On or about January 19, 2018, ResMac originated a residential mortgage loan for

  $342,000, originating loan number ending in 5633, given to Vanessa Williams (the "Williams

  Loan").

           35.   During the loan application process, Williams submitted false banking account

  statements overstating her assets.



                                                   6
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 7 of 14




           36.   Williams also submitted false employment documentation.

           37.   ResMac failed to verify the false account statements and employment

  documentation prior to issuing the loan.

           38.   ResMac sold the Williams Loan to FirstBank on February 1, 2018.

           39.   After FirstBank purchased the Williams Loan, the Mortgage Insurer reviewed the

  loan, including independent efforts to verify Ms. Williams' account statements and employment

  documentation.

           40.   Upon learning the account statements and employment documentation was false,

  the Mortgage Insurer rescinded coverage of the Williams Loan.

           41.   FirstBank self-reported the issue to Fannie Mae, whom had purchased the

  Williams Loan from FirstBank.

           42.   Fannie Mae demanded FirstBank repurchase the Williams Loan due to the

  misrepresentations ResMac overlooked during origination.

           43.   FirstBank repurchased the Williams Loan from Fannie Mae for $360,479.85 on

  January 24, 2020.

           44.   Ms. Williams defaulted on the Williams Loan by failing to make her monthly

  mortgage payments.

                                             The Flores Loan

           45.   On or about March 8, 2018, ResMac acquired a residential mortgage loan for

  $405,000, originating loan number ending in 4914, given to Luis Flores II (the Flores Loan).

           46.   Mr. Flores's income was incorrectly calculated during underwriting such that he

  should not have qualified for the loan.

           47.   ResMac failed to verify the accuracy of Mr. Flores's income calculations.



                                                   7
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 8 of 14




           48.    ResMac sold the Flores Loan to FirstBank on April 13, 2018.

           49.    After FirstBank purchased the Flores Loan, the Mortgage Insurer reviewed the

  loan, including verification of Mr. Flores's income.

           50.    The Mortgage Insurer discovered the miscalculated income and rescinded

  coverage of the Flores Loan.

           51.    FirstBank self-reported the issue to Fannie Mae, which had purchased the Flores

  Loan from FirstBank.

           52.    Fannie Mae demanded FirstBank repurchase the Flores Loan due to the

  miscalculated income ResMac overlooked before selling the loan to FirstBank.

           53.    FirstBank repurchased the Flores Loan from Fannie Mae for $426,658.82 on

  January 24, 2020.

           54.    Mr. Flores defaulted on the Flores Loan by failing to make her monthly mortgage

  payments.

                      COUNT I –BREACH OF CONTRACT (Sampson Loan)

           55.    FirstBank re-alleges the allegations in paragraphs 1 – 33 of this complaint as if

  fully set forth herein.

           56.    Under the Agreement and Seller's Guide, ResMac warranted to FirstBank the

  Sampson Loan was insurable and otherwise met FHA requirements.

           57.    Because the Sampson Loan is not insurable, ResMac is in breach of the

  Agreement and Seller's Guide and is required to repurchase the Sampson Loan.

           58.    FirstBank notified ResMac of its obligation to repurchase the Sampson Loan.

           59.    ResMac refused its obligation to repurchase the Sampson Loan.




                                                  8
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 9 of 14




            60.    ResMac's breach of the Agreement and Seller's Guide and refusal to repurchase

  the Sampson Loan has caused FirstBank damages in the amount of at least $263,789.62, plus

  interest and other damages, which damages will continue to accrue.

            WHEREFORE, FirstBank requests that this Court enter a final judgment in its favor and

  against ResMac, awarding FirstBank any and all damages allowable under law, attorney’s fees,

  together with costs, interests, and such other and further relief as the Court deems just and

  proper.

                      COUNT II –BREACH OF CONTRACT (Williams Loan)

            61.    FirstBank re-alleges the allegations in paragraphs 1 – 28 and paragraphs 34 - 44

  of this complaint as if fully set forth herein.

            62.    Under the Agreement and Seller's Guide, ResMac warranted to FirstBank the

  Williams Loan was insurable.

            63.    Under the Agreement and Seller's Guide, ResMac warranted to FirstBank the

  Williams Loan was originated free of any false representations.

            64.    Because the Williams Loan is not insurable, ResMac is in breach of its warranties

  to FirstBank under the Agreement and Seller's Guide and is required to repurchase the Williams

  Loan.

            65.    Because the Williams Loan was originated based on false representations,

  ResMac is in breach of its warranties to FirstBank under the Agreement and Seller's Guide and is

  required to repurchase the Williams Loan.

            66.    FirstBank notified ResMac of its obligation to repurchase the Williams Loan.

            67.    ResMac has refused or otherwise ignored its obligation to repurchase the

  Williams Loan.



                                                    9
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 10 of 14




            68.    ResMac's breach of the Agreement and Seller's Guide and refusal to repurchase

  the Williams Loan has caused FirstBank damages in the amount of at least $360,479.85, plus

  interest and other damages, which damages will continue to accrue.

            WHEREFORE, FirstBank requests that this Court enter a final judgment in its favor and

  against ResMac, awarding FirstBank any and all damages allowable under law, attorney’s fees,

  together with costs, interests, and such other and further relief as the Court deems just and

  proper.

                       COUNT III –BREACH OF CONTRACT (Flores Loan)

            69.    FirstBank re-alleges the allegations in paragraphs 1 – 28 and 45 – 54 of this

  complaint as if fully set forth herein.

            70.    Under the Agreement and Seller's Guide, ResMac warranted to FirstBank the

  Flores Loan was insurable.

            71.    Under the Agreement and Seller's Guide, ResMac warranted to FirstBank the

  Flores Loan was originated free of any false representations.

            72.    Because the Flores Loan is not insurable, ResMac is in breach of its warranties to

  FirstBank under the Agreement and Seller's Guide and is required to repurchase the Flores Loan.

            73.    Because the Flores Loan was originated based on false representations, ResMac is

  in breach of its warranties to FirstBank under the Agreement and Seller's Guide and is required

  to repurchase the Flores Loan.

            74.    FirstBank notified ResMac of its obligation to repurchase the Flores Loan.

            75.    ResMac has refused or otherwise ignored its obligation to repurchase the Flores

  Loan.




                                                   10
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 11 of 14




            76.    ResMac's breach of the Agreement and Seller's Guide and refusal to repurchase

  the Flores Loan has caused FirstBank damages in the amount of at least $426,658.82, plus

  interest and other damages, which damages will continue to accrue.

            WHEREFORE, FirstBank requests that this Court enter a final judgment in its favor and

  against ResMac, awarding FirstBank any and all damages allowable under law, attorney’s fees,

  together with costs, interests, and such other and further relief as the Court deems just and

  proper.

                     COUNT IV – SPECIFIC PERFORMANCE (Repurchase)


            77.    FirstBank re-alleges the allegations in paragraphs 1 – 54 of this complaint as if

  fully set forth herein.

            78.    FirstBank and ResMac are parties to the Agreement and Seller's Guide.

            79.    The Agreement and Seller's Guide is a valid and enforceable contract.

            80.    FirstBank substantially performed its obligations under the Agreement and

  Seller's Guide by, among other things, purchasing loans from ResMac, including the Defective

  Loans.

            81.    ResMac is obligated under the Agreement to repurchase the Defective Loans from

  FirstBank.

            82.    ResMac is able to perform its obligations under the Agreement to repurchase the

  Defective Loans from FirstBank.

            83.    FirstBank is ready, willing, and able to deliver to ResMac the Defective Loans.

            84.    ResMac refuses to perform its obligations under the Agreement to repurchase the

  Defective Loans from FirstBank.




                                                   11
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 12 of 14




           85.    FirstBank has been irreparably harmed by ResMac's failure to repurchase the

  Defective Loans from FirstBank, for which no adequate remedy at law exists.

           WHEREFORE, FirstBank requests that this Court enter a final judgment in its favor and

  against ResMac, and for an order that ResMac specifically perform the contract and repurchase

  the Defective Loans from FirstBank, plus and award of attorney’s fees, together with costs,

  interests, and such other and further relief as the Court deems just and proper.

                     COUNT V – BREACH OF CONTRACT (Pair-Off Fees)

           86.    FirstBank re-alleges the allegations in paragraphs 1 – 28 of this complaint as if

  fully set forth herein.

           87.    The Agreement and Seller's Guide include provisions governing "mandatory

  commitments" as that term is defined in the Seller's Guide.

           88.    Under the Agreement and Seller's Guide, ResMac agreed to pay a penalty to

  FirstBank known as a pair-off fee if it could not fulfill its mandatory commitment obligations.

           89.    ResMac failed to fulfill its mandatory commitment obligations to FirstBank under

  the Agreement and Seller's Guide on at least six loans.

           90.    FirstBank demanded ResMac pay $4,114.98 in pair-off fees pursuant to the

  Agreement and Seller's Guide.

           91.    ResMac refused its obligation to pay FirstBank the pair-off fees.

           92.    ResMac's refusal to pay FirstBank pair-off fees constitutes a breach of the

  Agreement and Seller's Guide.

           93.    ResMac's breach of the Agreement and Seller's Guide has caused FirstBank

  damages in the amount of at least $4,114.98, plus interest and other damages, which damages

  will continue to accrue.



                                                  12
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 13 of 14




            WHEREFORE, FirstBank requests that this Court enter a final judgment in its favor and

  against ResMac, awarding FirstBank any and all damages allowable under law, attorney’s fees,

  together with costs, interests, and such other and further relief as the Court deems just and

  proper.



                       COUNT VI – BREACH OF CONTRACT (Pay-Off Fees)

            94.     FirstBank re-alleges the allegations in paragraphs 1 – 28 of this complaint as if

  fully set forth herein.

            95.     The Agreement and Seller's Guide include provisions governing the rights and

  obligations in the event of an "early payoff" of a loan sold by ResMac to FirstBank.

            96.     Under the Agreement and Seller's Guide, ResMac agreed to refund FirstBank for

  compensation paid by FirstBank in the event a loan was paid off during the early payoff period.

            97.     ResMac sold FirstBank at least one loan where the borrower paid off the loan

  balance during the early payoff period.

            98.     ResMac refused its obligation to refund FirstBank for the early payoff pursuant to

  the Agreement and Seller's Guide.

            99.     ResMac's refusal to refund FirstBank constitutes a breach of the Agreement and

  Seller's Guide.

            100.    ResMac's breach of the Agreement and Seller's Guide has caused FirstBank

  damages in the amount of at least $2,930.40, plus interest and other damages, which damages

  will continue to accrue.




                                                    13
  54456740;2
Case 9:21-cv-80890-AHS Document 1 Entered on FLSD Docket 05/18/2021 Page 14 of 14




            WHEREFORE, FirstBank requests that this Court enter a final judgment in its favor and

  against ResMac, awarding FirstBank any and all damages allowable under law, attorney’s fees,

  together with costs, interests, and such other and further relief as the Court deems just and

  proper.

            Dated: May 18, 2021,

                                               AKERMAN LLP

                                               /s/ Justin E. Hekkanen
                                               Justin E. Hekkanen, Esq.
                                               Florida Bar No.: 33712
                                               Justin.hekkanen@akerman.com
                                               David M. Applegate, Esq.
                                               Florida Bar No.: 28804
                                               david.applegate@akerman.com
                                               50 North Laura Street, Suite 3100
                                               Jacksonville, Florida 32202
                                               Telephone: (904) 798-3700
                                               Fax: (904) 798-3730
                                                 – and –
                                               William P. Heller, Esq.
                                               Florida Bar No.: 0987263
                                               Email: william.heller@akerman.com
                                               Las Olas Centre II
                                               350 East Las Olas Blvd., Ste. 1600
                                               Ft. Lauderdale, FL 33301
                                               Telephone: (954) 463-2700
                                               Fax: (954) 463-2224

                                               Counsel for FirstBank




                                                 14
  54456740;2
